|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlS|ON
ARVEST BANK PLA|NT|FF
V. CASE NO. 5:17-CV-5235
UN|TED STATES; LARRY WALTHER in his Official
Capacity as Director of the Arkansas Department of
Finance and Administration, and his successors in
interest; and LORA A. PlCKAR, Executor of the Estate
of Gertrud B. Pickar DEFENDANTS
OPlNlON AND ORDER

Current|y before the Court are a |Vlotion for Leave to Fi|e Origina| Counterclaim
(Doc. 60) and a lV|otion for l\/|odification of Order to Distribute interpleader Funds (Doc.
61), both filed by Defendant Larry Wa|ther in his Officia| Capacity as Director of the
Arkansas Department of Finance and Administration (“the DFA"). A|so before the Court
is a Joint N|otion for Dismissal of United States’ Amended Counterclaim (Doc. 64) filed by
P|aintiff Arvest Bank (“Arvest") and Defendant United States. For the reasons given
below, all three |V|otions are GRANTED.

, |. D|SCUSS|ON

Arvest filed this case as an interpleader action in the Circuit Court of Washington
County, Arkansas, on October 11, 2017. See Doc. 3. The United States removed the
case to this Court the following month. See Doc. 1. As this Court previously explained:

Arvest is the Trustee of the John C. Gui|ds, Jr. Revocab|e Trust, u/t/a

August 24, 2012 (“the Trust”). See Doc. 3, ‘|] 2. John C. Gui|ds, Jr. passed

away in March 2014. See id. at 11 8. When this action was filed three and

a half years later, he still had outstanding tax liabilities to both the |nterna|

Revenue Service (“|RS") and the Arkansas Department of Finance and
Administration (“DFA”). See id. at 11 9. At that time, the Trust owned a trust

account at Arvest with a balance of $114,421.50, see id. at 11 2, which was

subject not only to l\/|r. Gui|d’s outstanding tax liabilities but also to the

interest of the Estate of Gertrud B. Pickar (“the Pickar Estate"), as successor

in interest to Gertrud B. Pickar, see id. at 11 13. Arvest filed this action

because it could not determine without hazard to itself which portion, if any,

of the Trust’s balance should be allocated to each of the Defendants. See

id. at11 14.

(Doc. 49, pp. 1-2).

The United States filed cross-claims against the DFA and the Pickar Estate, and a
counterclaim against Arvest, alleging that Arvest was indebted to the United States in the
amount of $214,250.76, plus interest, on account of its failure to pay l\/|r. Gui|d’s
outstanding federal income tax liabilities from the Trust. See Doc. 14, 1111 19~21. None
of the other defendants filed any counterclaims against Arvest. A|| three defendants
eventually reached an agreement as to how the interpleaded funds should be distributed
between them, and moved this Court to so distribute the monies. See Doc. 34. Arvest
opposed that motion, arguing that it was entitled to some portion of the interpleaded funds
to cover its administrative expenses. See Docs. 37, 42. On October 24, 2018, this Court
held a hearing on the motion, and ultimately granted the motion on that same day. See
Doc. 49.

Fo||owing that October 24 hearing, the Court filed an Amended Case l\/lanagement
Order, setting a deadline of November 8, 2018 for the parties to seek leave to amend
pleadings See Doc. 52, § 3. The United States filed an amended counterclaim against
Arvest on October 30. See Doc. 50. Then on November 7, the DFA filed a Motion for
Leave to Fi|e Origina| Counterclaim, seeking leave to file a counterclaim against Arvest

to enforce its own tax lien, similar to the counterclaims that the United States had

previously filed. See Doc. 60. On that same day, the DFA filed a l\/lotion for l\/lodification

of Order to Distribute interpleader Funds, seeking modification “only to the extent that the
Order terminates DFA from this case.” See Doc. 61, 11 1 (emphasis removed). Both of
these motions were timely filed under the Amended Case l\/lanagement Order, and no
party ever filed any response in opposition to them; according|y, both of these Motions
will be GRANTED. See Local Rule 7.2(f). The DFA `may file its original counterclaim by
no later than the close of business on January14, 2019.

On December12, 2018, Arvest and the United States jointly moved for the United
States’ Amended Counterclaim to be dismissed, on the grounds that they had settled the
matter. ` Accordingly, that request will be GRANTED.

This Court’s review of the DFA’s proposed counterclaim, see Doc. 60-1, leaves the
Court unsure of whether it may, or should, continue to exercise jurisdiction over this case
in light of the foregoing rulings. This Court’s jurisdiction was initially predicated on the
United States’ status as a party. See Doc. 1, 11 4 (citing 28 U.S.C. §§ 1442(a)(1), 1444,
2410(a)(5)). But in light of the United States’ dismissal from this action, that basis for
federal jurisdiction no longer exists. Accordingly, if the DFA files its proposed
counterclaim, then the Court will require Arvest and the DFA each to brief the issue of
whether this Court should remand the matter to state court, or continue to exercise
jurisdiction over this case under 28 U.S.C. § 1367 (or on any other basis). The parties
will be required to tile those briefs bv no later than the close of business on January
18, 2019. -

|l. CONCLUS|ON
lT |S THEREFORE ORDERED that Defendant Larry Wa|ther’s lVlotion for Leave

to File Original Counterclaim (Doc. 60) and Motion for l\/lodification of Order to Distribute

interpleader Funds (Doc. 61 ), and Piaintiff Arvest Bank’s and Defendant United States’
Joint |V|otion for Dismissa| of United States’ Amended Counterclaim (Doc. 64) are all
GRANTED. Defendant United States’ Amended Counterclaim (Doc. 50) is D|Sliil|SSED
W|TH PREJUD|CE.

lT |S FURTHER ORDERED that Defendant Larry Walther may file his original
counterclaim by no later than the close of business on January14, 2019. if no such
counterclaim is filed before the expiration of that deadline, then the Cierk of the Court Will
be directed to close this case.

|T lS FURTHER ORDERED that if Defendant Larry Wa|ther files his original
counterclaim before the expiration of his deadline to do so, then by no later than the
close of business on January 18, 2019, he and Piaintiff Arvest Bank must each state
their respective positions on whether this Court should maintain jurisdiction over that
counterclaim or remand it to state court

iT lS SO ORDERED on this §§ day of January t019.

  
    

1‘//
L_ BRooKs »'
ED sTATE;s;DlsTRlcT JchE

